 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-18-02950-PHX-SPL
      Bradley J. Ruggles,
 9                                             )
                                               )
                        Plaintiff,             )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      City of Scottsdale, et al.,              )
12                                             )
13                      Defendants.            )
                                               )
14                                             )

15          Having considered Plaintiff’s Motion for Reconsideration (Doc. 57), the Court will

16   call for a response from Defendant City of Scottsdale. See LRCiv 7.2(g)(2) (“No response

17   to a motion for reconsideration and no reply to the response may be filed unless ordered by

18   the Court…”).

19          Separately, the Plaintiff filed a motion (Doc. 60) seeking for the Court to consider

20   its Motion for Reconsideration under Federal Rule of Civil Procedure 59(e) instead of

21   under FRCP 60(b). The Plaintiff missed the deadline to file his Motion for Reconsideration

22   under Rule 59(e), as any motion pursuant to FRCP 59(e) is due 28 days after entry of

23   judgment. The Plaintiff filed his Motion for Reconsideration 30 days after entry of

24   judgment.

25   Accordingly,

26          IT IS ORDERED that Defendant shall have until January 17, 2020 to file a

27   response to Plaintiff’s Motion for Reconsideration (Doc. 57). No reply shall be permitted

28   unless otherwise ordered by the Court.
 1         IT IS FURTHER ORDERED that Plaintiff’s Motion for Relief from a Judgment
 2   or Order (Doc. 60) is denied.
 3         Dated this 18th day of December, 2019.
 4
 5
                                                    Honorable Steven P. Logan
 6                                                  United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
